Citation Nr: 0842183	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-07 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the arms and groin.  

2.  Entitlement to service connection for a disorder of the 
feet and nails.  

3.  Entitlement to service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his Spouse




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This appeal arises from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

In February 2008, the Board of Veterans' Appeals (Board) 
denied the veteran's claim for a higher initial rating for 
post-traumatic stress disorder, and his claim for service 
connection for irritable bowel syndrome.  The issues of 
service connection, set out on the title page, were remanded 
to provide the veteran VA examinations and to obtain medical 
opinions.  After reviewing the claims folder, the Board has 
concluded that the development ordered in February 2008 has 
not been substantially completed for the reasons set forth in 
the body of this remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2008, the Board remanded the veteran's claims so 
that VA examinations could be conducted and medical opinions 
obtained.  The letter sent to the veteran notifying him of 
the date of the scheduled examination was sent to a box 
number only and not to his complete street address like all 
other correspondence that has been sent to the veteran by VA.  
The Omaha VA Medical Center reported that the veteran failed 
to report for the scheduled VA examination.  

Although it does not appear that the letter notifying the 
veteran of the scheduled examination was returned as 
undeliverable, the Board has carefully reviewed the claims 
folder and finds that the veteran previously responded to 
each communication from VA in a timely manner during the 
pendency of his appeal.  He also appeared for previously 
scheduled VA examinations and for two hearings before the 
undersigned Veterans Law Judge.  As such, the Board finds 
that this veteran has shown a pattern of responding and 
participating in the development of his claims and his not 
appearing at the examination scheduled in March 2008 is not 
what one would expect of this claimant.

As noted above, the letter notifying the veteran of a VA 
examination to be held in March 2008 was not sent to the 
veteran at his last known address.  Therefore, to ensure that 
the veteran was properly notified of the time for the 
examination, the claims must be remanded to afford the 
veteran another opportunity to appear for VA examination.  
Notification of the scheduled VA examination is to be sent to 
his complete street address.  

It is important to note at this juncture that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  See 
38 C.F.R. § 3.655 (2008).  

Accordingly, the case is REMANDED for the following actions:

1.  Request the veteran identify all 
health care providers who have treated 
him in the recent past for any skin 
disorders of the arms, groin, feet, nails 
or for bilateral pes planus.  With any 
necessary authorization from the veteran, 
VA should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran.  

2.  Schedule the veteran for a VA skin 
examination to determine the nature, 
extent, and etiology of any currently 
present skin disorder of the arms, groin, 
and/or feet.  Notice of the examination 
is to be sent to his complete address of 
record, 220 South Fourth Avenue, P.O. Box 
83, McCool Junction, NE 68401.  A copy of 
the notice is to be placed in the claims 
folder.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review.

Arms and Groin: Based on the examination 
and a review of the claims file, the 
examiner should specifically identify all 
currently existing skin disorders of the 
arms and groin.

With respect to each currently existing 
skin disorder of the arms and groin, the 
examiner should specifically state 
whether it is more likely than not (i.e., 
probability greater than 50 percent) that 
such disorder is etiologically related to 
any incident of service, to include 
exposure to Agent Orange.  Complete 
rationale must be provided for each 
opinion rendered.  

Feet:  Based on the examination and a 
review of the claims file, the examiner 
should specifically identify all 
currently existing skin and nail 
disorders of the feet.  

With respect to each currently existing 
skin and nail disorder of the feet, the 
examiner should specifically state 
whether it is more likely than not (i.e., 
probability greater than 50 percent) that 
such disorder is etiologically related to 
any incident of service.  Complete 
rationale must be provided for each 
opinion rendered.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature, extent, and etiology of his 
claimed bilateral pes planus.  Notice of 
the examination is to be sent to his 
complete address of record, 220 South 
Fourth Avenue, P.O. Box 83, McCool 
Junction, NE 68401.  A copy of the notice 
is to be placed in the claims folder.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review.  

The examiner should specifically state 
whether the veteran has pes planus. If 
so, the examiner should specifically 
state whether it is more likely than not 
(i.e., probability greater than 50 
percent) that pes planus is etiologically 
related to any incident of service. 
Complete rationale must be provided for 
each opinion rendered.  The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

4.  Following completion of the requested 
development, review the claims folder to 
ensure that all development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  When the above development has been 
completed, readjudicate the issues on 
appeal, making specific findings under 38 
U.S.C.A. § 1154(b).  If the benefits 
sought on appeal remain denied, issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




